No. 04-98-00738-CR

Eugene ALLEN,
Appellant

v.

The STATE of Texas,
Appellee

From the 144th Judicial District Court, Bexar County, Texas
Trial Court No. 95-CR-4930
Honorable Susan D. Reed, Judge Presiding

PER CURIAM


Sitting:	Tom Rickhoff, Justice

		Alma L. López, Justice

		Catherine Stone, Justice


Delivered and Filed:	October 28, 1998


DISMISSED

	Appellant was sentenced on May 9, 1996.  He perfected an appeal from the judgment of
conviction, and on August 27, 1997, we issued an opinion affirming the judgment as modified.  See
Allen v. State, 951 S.W.2d 925 (Tex. App.--San Antonio 1997, pet. ref'd).  On December 17, 1997,
the court of criminal appeals refused appellant's petition for discretionary review.  On August 25,
1998, appellant filed a pro se notice of appeal, seeking to appeal the judgment of conviction again.
On September 16, 1998, we ordered appellant to show cause why this appeal should not be
dismissed for lack of jurisdiction.

	Appellant's appointed attorney for the earlier appeal has filed a response offering no basis
for this court to exercise jurisdiction over this appeal.  Appellant has not responded.

	The exclusive post-conviction remedy in final felony convictions in Texas courts is through
a writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure.  See
Charles v. State, 809 S.W.2d 574, 576 (Tex. App.--San Antonio 1991, no pet.).  Accordingly, we
lack jurisdiction over Allen's appeal, and the appeal is dismissed for lack of jurisdiction.

								PER CURIAM

DO NOT PUBLISH


Return to
4th Court of Appeals Opinions